 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    FRANK RENE ROSILES,                            No. 2:17-cv-02600 KJM GGH P
12                      Petitioner,
13           v.                                      ORDER
14    C. PFEIFFER,
15                      Respondent.
16

17          Petitioner has filed a request to proceed in forma pauperis on appeal. ECF No. 55. Good

18   cause appearing, IT IS HEREBY ORDERED that petitioner is granted in forma pauperis status.

19   Dated: March 3, 2020
                                               /s/ Gregory G. Hollows
20                                     UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25

26

27

28
                                                     1
